DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the muffler case" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first end portion of the at least one external tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nezan (7,240,769) in view of Han (8,418,805).
	With respect to Claim 1, Nezan teaches a Helmholtz muffler (Figures 1 and 4, #20) for a vehicle (10), the muffler (20) comprising: a muffler housing (24) having an unspecified internal space that can contain any type of means adapted to reducing sound emission (Col. 3, Lines 14-15); a resonance chamber (26) formed hermetically in a vehicle body member (Col. 3, Lines 34-45); and a connection pipe (28/74) connected to an interior of the muffler housing (24) and to the resonance chamber (26).  Nezan fails to teach wherein the muffler housing having an internal space divided into a plurality of expansion chamber, and wherein the connection pipe is connected to at least one of the plurality of expansion chambers of the muffler housing.  Han teaches a known muffler housing (10/20/30) arrangement having an internal space containing means adapted to reducing sound emission (Col. 1, Lines 53-58), wherein the muffler housing having an internal space divided into a plurality of expansion chamber (13a/13b/13c), and wherein the connection pipe (of Nezan, when combined) is connected to at least one of the plurality of expansion chambers (13a/13b/13c) of the muffler housing (10/20/30).  Because Nezan does not provide details of a muffler housing (24), and states that internal space that can contain any type of means adapted to reducing sound emission (Col. 3, Lines 14-15), and Han teaches a muffler for use in a similar vehicle having an internal space including means adapted to reducing sound emission, as Han teaches “a muffler…which is designed to reduce the radiated sound and the sound of exhaust (Col. 1, Lines 53-58),” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nezan, with the apparatus of Han so as to provide a muffler which is designed to reduce the radiated sound and the sound of exhaust.
	With respect to Claim 2, Nezan teaches wherein partitions (defined by housing walls) by which a capacity of the resonance chamber (26) is determined are disposed at a first side (defined by one side of resonator #26) and a second side (defined by another opposing side of resonator #26) of the resonance chamber (26), respectively, and the partitions are integrally secured to the vehicle body member to form the resonance chamber (Col. 3, Lines 26-41).  
	With respect to Claim 3, Nezan and Han teach wherein the connection pipe (Nezan, #28/74) is connected to and is in fluidic communication with an expansion chamber (Han, #13c) to which exhaust gas is lastly discharged from the muffler housing (Nezan, #24; Han, #10/20/30), among the plurality of expansion chambers (Han, #13a/13b13c).
	With respect to Claim 4, Nezan teaches wherein the connection pipe (28/74) is a bellows pipe (74) which is configured to be movable according to movement of the muffler case (24) (Col. 4, Lines 47-52).
	With respect to Claim 5, Nezan teaches wherein an upper end portion and a lower end portion of the bellows pipe (74) are secured to the resonance chamber (26) in the vehicle body member and the muffler housing (24), respectively.  
	With respect to Claim 6, Han teaches further including: a first baffle (12a) and a second baffle (12b) mounted in the muffler housing (10/20/30) in a longitudinal direction of the muffler housing and spaced from each other to form a space (13a) between a first side wall of the muffler housing (10/20/30) and the first baffle (12a) as a first expansion chamber (13b) among the plurality of expansion chamber (13a/13b/13c), to form a space (13b) between the first baffle (12a) and the15 DB1/ 100375951.1second baffle (12b) as a second expansion chamber (13b) among the plurality of expansion chamber (13a/13b/13c), and to form a space (13c) between a second side wall of the muffler housing (10/20/30) and the second baffle (12b) as a third expansion chamber (13c) among the plurality of expansion chamber (13a/13b/13c).  
	With respect to Claim 7, Nazan and Han teach further including: an internal tube (Han, #15) passing through the first baffle (Han, #12a) and the second baffle (Han, #12b) and being disposed in the muffler housing (Han, #10/20/30; Nezan, #24); and an exhaust pipe (Nezan, #21) disposed outside the muffler housing (Han, #10/20/30; Nezan, #24) and connected to a first end portion (Han, upstream end of inlet pipe #15) of the internal tube (Han, #15), wherein a second end portion (Han, downstream end of inlet pipe #15) of the internal tube (Han, #15) is disposed in the third expansion chamber (Han, #13c).  
	With respect to Claim 8, Han teaches further including: at least one external tube (17, when combined with Nezan outlet pipe/exhaust nozzle #22 that extends outside the internal volume allowing exhaust gas to be released into the atmosphere – Nezan, Col. 2 Lines 53-55) passing through the first baffle (12a) and the second baffle (12b) and disposed in the muffler housing (10/20/30), wherein a first end portion (upstream portion of pipe #17) of the at least one external tube (17) is disposed in the first expansion chamber (13a) and a second end portion (downstream portion of pipe #17)  thereof is disposed to pass through the second side wall of the muffler housing (10/20/30) and exposed outside the muffler housing, when combined with Nezan pipe #22.  
	With respect to Claim 10, Nezan teaches further including: a muffler cap mounted on the second end portion of the at least one external tube (22, when conmbined with Han, #17) (Col. 3, Lines 5-10).  
	With respect to Claim 11, Han teaches further including: a connection tube (16) passing through the first baffle (12a) and the second baffle (12b) and fluidically-connecting the first expansion chamber (13a) and the third expansion chamber (13c) to be in fluidical communication with each other.  
	With respect to Claim 13, Han teaches wherein a plurality of perforations (Figure 5, #h2) is formed on the first baffle (12a) and the second baffle (12b) (Col. 5, Lines 21-22).  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nezan (7,240,769) in view of Han (8,418,805), as applied to Claim 7 above, and further in view of Mirlach (7,942,235).
	With respect to Claim 9, Nezan and Han are relied upon for the reasons and disclosures set forth above.  Han further teaches a first end portion (upstream portion of pipe #17) of the at least one external tube (17) is disposed in the first expansion chamber (13a).  Nezan and Han fail to teach wherein a plurality of perforations is formed in the first end portion of the at least one external tube.  Mirlach teaches wherein it is known to form wherein a plurality of perforations (Figure 2, #220) in the first end portion of a similar external/outlet tube #224 (Col. 4, Lines 23-26).  Because Han teaches exhaust gas entering an outlet pipe through and open first end (upstream end of pipe #17), and Mirlach teaches an alternative configuration where exhaust gas enters the outlet pipe through perforations formed in a first end, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nezan as modified, with the apparatus of Mirlach so as to provide simple substitution of one known outlet pipe inlet configuration for another, to provide the predictable result of exhaust gas entering the outlet pipe at a first end, regardless of the entrance being constituted by an open first end of the pipe or perforations formed in the first end, forming said opening.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 12, Nezan and Han are relied upon for the reasons and disclosures set forth above.  Han further teaches wherein a section among an entire length region of the internal tube (15) of the internal tune is disposed in the third expansion chamber (13c).  Nezan and Han fail to teach wherein a plurality of perforations is formed in the section among an entire length region of the internal tube disposed in the third expansion chamber.  Mirlach teaches similar muffler configuration (Figure 3), wherein DB1/ 100375951.1a plurality of perforations (318) is formed in a section (section including perforations #318) among an entire length region of an internal tube (316), and wherein the section (section including perforations #318) of the internal tune is disposed in the third expansion chamber (#314, when combined).  Because Mirlach teaches that adding perforations in addition to the open end of inlet pipe functions to achieve a softer transition (of exhaust exiting pipe #316) (Col. 4, Lines 39-40), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nezan as modified, with the apparatus of Mirlach so as to achieve a softer transition of exhaust exiting pipe.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nezan (7,240,769) in view of Han (8,418,805), as applied to Claim 7 above, and further in view of NPL (Wikipedia page for Gender of Connector and Fasteners).
	With respect to Claim 14, Nezan and Han are relied upon for the reasons and disclosures set forth above.  Nezan further teaches wherein the bellows pipe (74) has a first unspecified connection element, wherein the resonance chamber (26) in the vehicle body member has a second unspecified connection element on an external surface thereof, and wherein the first unspecified connection element and the unspecified connection element are fastened to each other by an unspecified fastening element to connect the bellows pipe (74) to the resonance chamber (26) in the vehicle body member.  Nezan and Han fail to teach wherein first unspecified connection element
includes a first male threaded portion, wherein the second unspecified connection element includes a second male threaded portion, and wherein the first male threaded portion and the second threaded portion are fastened to each other by and an unspecified fastening element that includes a fastening nut.  NPL teaches wherein it is well known to provide connections in the fastening are that include a first male threaded portion, and a second male threaded portion, wherein the first male threaded portion and the second threaded portion are fastened to each other by a fastening nut so as to connect the two male portions (See Pages 9-10, “Gender Changes” and “Examples” sections).  Because NPL teaches that any male/female combination of threaded fasteners are well known, including two male threaded connectors connected by a fastening nut, as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nezan as modified, with the teachings of NPL, so as to provide simple substitution of one know fastening/connection configuration for another, to provide the predictable result of providing a secure connection between the bellows and resonator components of Nezan.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 15, it is considered to be obvious over Nezan, Han and NPL that wherein the first male threaded portion as taught by NPL further includes a stopper (defined by unthreaded surface immediately adjacent to threading) integrally formed at a lower end portion of an external circumferential region of the first male threaded portion for guiding a completion of the fastening nut (see NPL) and preventing a lowering of the fastening nut.  The Examiner notes the image of a female nut threaded onto a male bolt on the top of NPL page 2, showing a surface of the bolt immediately adjacent to the threads having a larger diameter than the threads, and constituting a “stopper” as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to Helmholtz muffler for vehicle are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837